FILED
                            NOT FOR PUBLICATION                             AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10221

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00621-WHA

  v.
                                                 MEMORANDUM *
JORGE ARMANDO RODRIGUEZ, a.k.a.
Jose Manuel Farfan, a.k.a. Jose Manuel
Farfar Gamboa, a.k.a. Juan Miguel Flores,
a.k.a. Juan Rodriguez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                    William H. Alsup, District Judge, Presiding

                            Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Jorge Armando Rodriguez appeals pro se from the district court’s order

denying his motion to correct sentence pursuant to Federal Rule of Criminal


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 35(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rodriguez contends that the district court erred when it denied his motion to

correct sentence because he was not given credit for time served in state custody.

The district court did not err when it denied the motion because “district courts

lack authority at sentencing to give credit for time served.” See United States v.

Peters, 470 F.3d 907, 909 (9th Cir. 2006) (per curiam).

      AFFIRMED.




                                          2                                    10-10221